DETAILAED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/21/22, claims 1-8 are currently pending in the application, with claim 8 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0313858 A1), alone, or in view of Hausmann (EP 0 922 729 A1).
Tanaka teaches polyolefin resin compositions containing 100 parts by weight of resin mixture of, (A) 1-60% by weight of cellulose nanofibers (reads on cellulose fiber), (B) 99-40% by weight of polyolefin resin, (reads on base resin) and (C) 0.2-30 parts by weight of a terpene phenolic compound (Ab., ref. claim 1, Examples).
Regarding the cellulose fibers (A), Tanaka prescribes cellulose fibers obtained from pulp having an -cellulose content of 60-99% by weight [0017, 0025, ref. claim 2].
Regarding the polyolefin resin (B), Tanaka teaches homopolymer of ethylene, homopolymer or propylene homopolymer, a polyolefin resin, a mixture of various polyolefin resins  or polymer alloys obtainable by incorporating rubbers into the polyolefin resins [0046-55], wherein said rubbers may be any of ethylene-butene-1 copolymer rubbers, ethylene-octene copolymer rubbers, polybutadiene rubbers, ethylene-propylene-non-conjugated diene rubbers, styrene-butadiene block copolymer rubbers, styrene-isoprene block copolymers and partially hydrogenated derivatives thereof, etc. [0056]. Disclosed rubbers read on a natural or a synthetic polymer that is elastic at room temperature.
Regarding the terpene phenolic compound (C), the reference teaches the same as improving the dispersibility of the cellulose nanofibers [0062] (reads on dispersing agent).
Tanaka is silent with regard to a composition comprising a polyolefin, a rubber and dispersing agent and cellulose fibers, wherein the cellulose fibers having an -cellulose of less than 75% by mass as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Tanaka teaches an overlapping range of 60-99% by weight of -cellulose in the cellulose fibers. Additionally, Tanaka teaches terpene phenolic compound (C) improving the dispersibility of the cellulose nanofibers [0062], i.e. a dispersant. With regard to a polyolefin resin, Tanaka teaches a polyolefin alloy as obtainable by incorporating rubbers into the polyolefin resins [0055]. Tanaka’s polyolefin (B) comprises two claimed components, i.e. a polyolefin (reads on a base resin) and a synthetic rubber (i.e. a synthetic polymer that is elastic at room temperature that is not the base resin).
Given the generic teaching in Tanaka on compositions comprising cellulose fibers having -cellulose content in the range of 60-99% by weight, a terpene phenolic compound the teaching that polymer alloys comprise a polyolefin resin and a rubber, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare compositions comprising a polymer alloy comprising a polyolefin and a rubber (i.e. a base polymer and a natural or a synthetic polymer that is elastic at room temperature), a terpene phenolic compound (i.e. a dispersing agent) and cellulose nanofibers having any -cellulose content within the disclosed range, including those in the overlapping range, thereby obviating the compositional limitations as set forth in the body of claim 1 (rejection 1).
In the alternative, relying on the secondary reference to Hausmann reference, Hausmann teaches polymer alloys comprising a blend of polypropylene, an ethylene copolymer, an ethylene propylene rubber (reads on a natural or a synthetic polymer that is elastic at room temperature) and a crosslinking agent, and preparation of the alloy compositions by melt blending the components [0022]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Tanaka’s compositions comprising a polymer alloy, and preparing the same by melt blending a polyolefin, Tanaka’s rubber, cellulose nanofibers having -cellulose content within the claimed range and a terpene phenolic compound, thereby obviating the compositional limitations as set forth in the body of claim 1 (rejection 2).
In the alternative, relying on the secondary reference to Hausmann, it is noted that Tanaka teaches an ethylene homopolymer, a propylene homopolymer, a polyolefin resin, a mixture of various polyolefin resins and polymer alloys as suitable polyolefin resin(s), i.e. may be polymers other than polymer alloys. The secondary reference to Hausmann is drawn to a polymer alloy comprising polypropylene, such as a homopolymer or a copolymer of propylene (i.e. a polyolefin), an ethylene copolymer, an ethylene propylene rubber (reads on a natural or a synthetic polymer that is elastic at room temperature) and a crosslinking agent (Ab., [0006]). Hausmann further teaches ethylene propylene rubbers and ethylene-propylene diene rubbers in an amount of 15 to 50% by wt. of the alloy as imparting enhanced scuff resistance [0009]. In view of the teaching in Hausmann on advantage of including a rubber in polyolefin compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed rejection, to include any of Hausmann’s rubbers in Tanaka’s compositions comprising any of ethylene homopolymer, a propylene homopolymer, a polyolefin resin and a mixture of various polyolefin resins, cellulose nanofibers having -cellulose content within claimed range and a terpene phenolic compound, thereby obviating the compositional limitations as set forth in the body of claim 1 (rejection 3). 
In the alternative, relying on the secondary reference to Hausmann for its teaching that rubbers (reads on a natural or a synthetic polymer that is elastic at room temperature) can improve scuff resistance in polyolefin compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed rejection, to formulate Tanaka’s compositions from any of the disclosed polyolefin resin other than a polyolefin alloy, any of Tanaka’s rubbers, cellulose fibers having an -cellulose content within the claimed range and a terpene phenol, and so as to improve enhanced scuff resistance (rejection 4).
With regard to claim 2, Tanaka teaches 1-60 wt.% of cellulose nanofibers, based on the
total wt. of the resin composition (Ab., ref. claim 1, Examples).
With regard to claim 3, Tanaka teaches a range of 0.2-30.0 parts by wt. of terpene phenol
compound (i.e. a dispersing agent) per 100 parts by wt. of resin composition (Ab., ref. claim 1,
Examples).
With regard to claim 4, relying on rejection 1 and rejection 2 in paragraphs 12 and 13 above, Tanaka teaches a rubber content of 50% by weight or less is incorporated into the polyolefin resin (B) [0055-0057], and (B) in an amount of 99-40% by wt. of the composition, thereby obviating the claimed range of rubber. Relying on the rejection 3 and rejection 4 in paragraphs 14 and 15 above, Hausmann teaches compositions comprising rubbers in an amount of 15 to 50% by wt. as imparting enhanced scuff resistance [0009].
With regard to claim 5, relying on rejection 1, rejection 2 and rejection 4 in paragraphs 12, 13 and 15 above, Tanaka teaches ethylene-butene-1 copolymer rubbers, ethylene-octene copolymer rubbers, polybutadiene rubbers, ethylene-propylene-non-conjugated diene rubbers, styrene-butadiene block copolymer rubbers, styrene-isoprene block copolymer rubbers and partially hydrogenated derivatives thereof, etc. [0056], i.e. encompass styrenic rubbers composed of atoms having claimed electronegativity and electronegativity difference between adjacent atoms. Relying on the alternative rejection 3 in paragraph 14 above, Hausmann teaches ethylene-propylene and ethylene-propylene-diene rubbers, i.e. encompass conjugated diene rubbers having C=C bonds as functional groups composed of atoms having claimed electronegativity and electronegativity difference between adjacent atoms [0009].
With regard to claim 6, Tanaka teaches a colorant as an additive [0063].
With regard to claim 7, Tanaka teaches component (B) comprising polyolefin (Ab., Ref.
claims, [0046-0054].

Response to Arguments
In view of the amendment dated 3/21/22, and upon further consideration of the rejections of record (OA dt. 12/22/21) based on Eichinger as evidenced by Ashori et al., the rejections of record are withdrawn because the evidence reference does not disclose cellulose fibers having claimed -cellulose content. The rejections of record based on Tanaka reference (OA dt. 12/22/21) and maintained and additionally, new grounds of rejections are presented herein above. The rejections of record based on Toshio reference (OA dt. 12/22/21) would be cumulative to the art rejections herein above, and therefore, are withdrawn. Additionally, Applicant’s arguments concerning rejections based on Tanaka have been duly considered.
Applicant’s Arguments (dt. 3/21/22 and 4/22/22):
As explained above, the claimed invention is directed to a cellulose composite resin that contains, inter alia, a base resin, and distinctly a natural or synthetic polymer that is elastic at room temperature and that is not the base resin. Thus, the claimed invention is distinct from Tanaka, in which the polymer alloy (B) therein is considered by the Examiner to be the base resin and the rubber-containing polymer.
Accordingly, since Tanaka fails to suggest a cellulose composite resin containing a base resin, and distinctly further containing a natural or synthetic polymer that is elastic at room temperature and that is not the base resin, this rejection is untenable and should be withdrawn.
Applicant incorporates herewith the arguments set forth over this rejection in the response filed March 21, 2022. Like in Eichinger, Tanaka fails to teach that the polymer alloy (B) therein is a composite. Rather, the Examiner necessarily studied the present application’ s disclosure of a cellulose composite resin before reaching the conclusions asserted during the telephone interview of April 1, 2022 regarding the alloy (B) of Tanaka allegedly being a composite. Therefore, the Examiner’s position, which is a result of studying Applicant’s disclosure, amounts to impermissible hindsight.

	Examiner’s Response:
	As stated in the rejections of record and presented in paragraph 12 above, Tanaka teaches compositions that may include a polymer alloy, cellulose fibers having -cellulose of overlapping scope and a dispersing agent, and that the polymer alloys are obtained by incorporating rubber into polyolefin resin(s) (Ab., [0055]). A polymer alloy comprising a polyolefin resin and a rubber meets the limitations of a base resin as well as a natural or a synthetic polymer that is elastic at room temperature, and Tanaka’s composition comprising such polymer alloys, cellulose fibers of overlapping scope and a dispersing agent would obviate the compositional limitations as set forth in the body of claim 1. As such, there is no objective evidence of record that such compositions would be patentably distinct from claimed compositions.
	With regard to argument that Examiner necessarily studied the present application’ s disclosure of a cellulose composite resin before reaching the conclusions asserted during the telephone interview of April 1, 2022 regarding the alloy (B) of Tanaka allegedly being a composite, it must be recognized that any judgment on obviousness is in a sense, necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this regard, Examiner has only relied on the teaching of the applied art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akai et al. (US 10,041926 B2) teaches a rubber modifier comprising cellulose fibers having an -cellulose content in the cellulose fiber source material is preferably 70% by weight or more.
.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762